Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 16 is objected to because of the following informalities: the phrase “generate a first prompt the hiring user devices” is missing a preposition.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: the word “sever” is misspelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because 
Claim 1 recites a system; therefore, the claim passes step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of hiring workers.  
Regarding claim 1, the abstract idea is defined by the elements of:
register a number of worker users based on worker user information received; register a number of hiring users based on hiring user information received; generate a first prompt requesting the hiring user to enter the desired services for each job entry, wherein said services desired are selected from a predetermined list of potential services desired descriptions; generate a second prompt with a predetermined list of tools likely required for the given services desired and requesting the hiring user to select the tools required, and for each tool desired, indicate whether the tool required will be provided by the hiring user or provided by the worker user; creating job entries based upon information gathered in response to the first and second prompts; generate, upon request of a given worker user, a visual display of job entries matching the worker user's worker user information; receive, a worker user acceptance of at least one of the matching job entries; confirm that the desired services were performed; calculate compensation for each of the hired worker user; and disburse compensation to each of the hired worker.
The above limitations are reciting a method of organizing human activities in the form of hiring. The claimed steps are essentially walking through the process of helping a user hire a worker. The above noted steps that serve to define the abstract idea are considered to fall into the category of being a method of organizing human activities per the 2019 PEG, in that they recite fundamental economic practices of commercial interactions in the form of hiring.
For claim 1, the additional elements are a server; electronic devices; processor; a payment module; an electronic storage device; worker user devices; hiring user devices.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of computing devices that are merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a generically recited computers to perform steps that define the abstract idea. The applicant is reciting generic and conventional computer hardware this is not defining anything more than a generic computer.  This is considered to be reciting nothing more than computer implementation of the abstract idea.  This is indicative of the fact that the claim has not 
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computer to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
For claim 2, wherein: said worker user information comprises a worker user photo, skills, training, experience, licensing, and certification information, payment information, and tools information; said hiring user information comprises company or individual information, payment information, and a hiring user photo; each job entry comprises one or more services desired, geographic job site information, compensation information, tools required or provided information, and service level information; the matching job entries are determined by retrieving only job entries whose job information includes services desired which match the worker user's skills; the matching job entries are further determined by retrieving only worker users whose tools information matches the job entry's tools to be provided by the worker user; and the matching job entries are further determined by retrieving only worker users whose training, experience, licensing, and certification information matches the service level information is a further embellishment of the same abstract idea in claim 1. Nothing is claimed that provides a practical application or significantly more at step 2B, see MPEP 2106.05(f).
For claim 3, wherein: the matching job entries are displayed in a list, wherein each job entry on said list comprises a title, a compensation rate, and an accept tool is a further embellishment of the same abstract idea in claim 2. Nothing is claimed that provides a practical application or significantly more at step 2B, see MPEP 2106.05(f).

For claim 4, wherein: the matching job entries are displayed on map of the area nearby a given worker user's current location; and each matching job entry is displayed on the map corresponding to the job entry's geographic job site information  is a further embellishment of the same abstract idea that was found in claim 2. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claim 5, further comprising: additional software instructions, which when executed, configure the processor to generate a prompt requesting the hiring user to enter the compensation information, wherein said compensation information is entered by indicating the number of service hours desired and a compensation rate or a flat rate to complete the desired service is a further recitation the same abstract idea in claim 2 and is instructing one to practice the invention using computers. This is just linking the execution of the abstract idea to a computer and does not prove a practical application or significantly more, see MPEP 2106.05(f).
For claim 6, further comprising: additional software instructions, which when executed, configure the processor to generate a verification device for the worker user upon receipt of the worker user information, generate a verification prompt at the hiring user device for entry of the verification device, and confirm the identity of the worker user by way of the verification device is a further recitation the same abstract idea in claim 1 and is instructing one to practice the invention using computers. This is just linking the execution of the abstract idea to a computer and does not prove a practical application or significantly more, see MPEP 2106.05(f).
For claim 7, wherein: the verification device is an electronic code which is configured to be recognized by the app, and the verification device is sent to the worker user's device is a further recitation the same abstract idea in claim 6 and is instructing one to practice the invention using 
For claim 8, verification information configured to be recognized by the app is further recitation of the same abstract idea of claim 6. The additional elements of the claim are a physical card. The physical card is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amounts to electronic fobs and a worker user device that are merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claimed physical card is broadly recited and amounts to reciting a scope that is simply used to gather data. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner. Using a verification device that is a physical card is merely instructing one to practice the claimed invention to obtain data. Nothing is claimed that provides a practical application or significantly more. For step 2B, claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited physical card. This is just linking the execution of the abstract idea to a data gathering step and does not provide a practical application or significantly more, see MPEP 2106.05(f).
For claim 9, further comprising: additional software instructions, which when executed, configure the processor to provide a direct messaging system between the worker user device associated with a matched worker user who selects a given job entry and the hiring user device associated with the given job entry is a further recitation the same abstract idea in claim 1 and is instructing one to practice the invention using computers. This is just linking the execution of the abstract idea to a computer and does not prove a practical application or significantly more, see MPEP 2106.05(f).
further comprising: a pricing submodule configured to issue a bid to each matched worker user and receive bids from each of said worker users and automatically select the lowest bid is further embellishment of the same abstract idea of claim 9. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claim 11, comprises the worker user's skills, training, experience, licensing, and certification information is further recitation of the same abstract idea of claim 2. The additional elements of the claim are a series of electronic fobs and a respective worker user device and are configured to execute the steps that define the same abstract idea as claim 9. This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amounts to electronic fobs and a worker user device that are merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claimed series of electronic fobs and a respective worker user device are broadly recited and amounts to reciting a scope that includes generic computer technology. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner. Using a series of electronic fobs and a respective worker user device is merely instructing one to practice the claimed invention using computers. Nothing is claimed that provides a practical application or significantly more. For step 2B, claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited electronic fobs and a worker user device. This is just linking the execution of the abstract idea to a computer and does not provide a practical application or significantly more, see MPEP 2106.05(f).
For claim 12, comprise images of corroborating documentation for each respective worker user's skills, training, experience, licensing, and certification information is further recitation of the same abstract idea of claim 11. . The additional elements of the claim, electronic fobs, are configured to 
For claim 13, wherein: the visual display of job entries is automatically generated upon connection of the electronic fob to a given worker user device is further recitation of the same abstract idea of claim 11. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claim 14, further comprising: additional software instructions, which when executed, configure the processor to generate a prompt requesting a review of the hired worker user upon conformation that the desired services were performed is a further recitation the same abstract idea in claim 1 and is instructing one to practice the invention using computers. This is just linking the execution of the abstract idea to a computer and does not prove a practical application or significantly more, see MPEP 2106.05(f).
further comprising: additional software instructions, which when executed, configure the processor to generate a prompt requesting the hiring user enter a tip amount; and a pricing submodule comprising a database of customary pricing for each of the predetermined list of potential services, wherein the compensation is calculated by taking the customary pricing for the service the worker user is hired to complete, subtracting a predetermined facilitator fee, and adding the tip amount selected by the hiring user is a further recitation the same abstract idea in claim 1 and is instructing one to practice the invention using computers. This is just linking the execution of the abstract idea to a computer and does not prove a practical application or significantly more, see MPEP 2106.05(f).
Claim 16 recites a system; therefore, the claim passes step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of hiring workers.  
Regarding claim 16, the abstract idea is defined by the elements of:
register a number of worker users based on worker user information received; register a number of hiring users based on hiring user information received; generate a first prompt requesting a hiring user selection of one or more desired services from a predetermined list of potentially desirable services, wherein said selection is accomplished by way of an auto-populated field; generate a second prompt requesting a hiring user indication of where the services are to be performed, wherein options for said service location comprise the hiring user's current location or another address; generate a third prompt requesting a hiring user selection of compensation rate for the desired services, wherein said options for said compensation rate comprise a desired number of hours and an hourly rate or a flat rate; generate a fourth prompt providing a predetermined list of tools required, wherein said predetermined list of tools are determined based upon the hiring user selection of desired services, and wherein the fourth prompt requests a hiring user selection of tools required as well as an indication of whether each selected tool is to be provided by the hiring user or by the worker user; generate a fifth prompt requesting a hiring user selection of a desired service level, wherein said desired service level comprises a hiring user selection of desired experience level, desired certification level, and desired licensing level; creating a number of job entries based upon the information gathered in response to the first, second third, fourth, and fifth prompts; generate, upon request of a given worker user, a map of job entries matching the worker user's worker user information and within a predetermined distance of the given worker user's current location associated with the given worker user; receive, a worker user acceptance of at least one of the matching job entries; confirm that the desired services were performed; calculate compensation for each of the hired worker user; disburse compensation to each of the hired worker user by way of the payment module; and generate a sixth prompt requesting a hiring user review of the hired worker user.
The above limitations are reciting a method of organizing human activities in the form of hiring. The claimed steps are essentially walking through the process of helping a user hire a worker. The above noted steps that serve to define the abstract idea are considered to fall into the category of being a method of organizing human activities per the 2019 PEG, in that they recite fundamental economic practices of commercial interactions in the form of hiring.
For claim 16, the additional elements are a server; electronic devices; hiring user device; worker user device; a processor; a payment module; an electronic storage device.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of computing devices that are merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a generically recited computers to perform steps that define the abstract idea. The applicant is reciting generic and conventional computer hardware this is not defining anything more than a generic computer.  This is considered to be reciting nothing more than computer implementation of the abstract idea.  This is indicative of the fact that the claim has not 
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computer to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
For claim 17, further comprising: additional software instructions, which when executed, configure the processor to update the hired worker user's experience level upon confirmation that the job was completed is a further recitation the same abstract idea in claim 16 and is instructing one to practice the invention using computers. This is just linking the execution of the abstract idea to a computer and does not prove a practical application or significantly more, see MPEP 2106.05(f).
Claim 18 recites a method; therefore, the claim passes step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of hiring workers.  
Regarding claim 18, the abstract idea is defined by the elements of:
Generating a first prompt requesting worker user information, wherein said new worker information comprises skills, training, experience, licensing, and certification information, payment information, and tools information; generating, a first prompt requesting hiring user information, wherein said hiring user information comprises company or individual information and payment information; generate a second prompt requesting a hiring user selection of one or more desired services from a predetermined list of potentially desirable services; generate a third prompt requesting a job site location; generate a fourth prompt requesting a hiring user selection of compensation rate for the desired services; generate a fifth prompt providing a predetermined list of tools required that are associated with the hiring user selection of desired services, wherein the fourth prompt requests a hiring user selection of tools required as well as an indication of whether such tools are to be provided by the hiring user or by the worker user; generate a sixth prompt requesting a hiring user selection of a desired service level, wherein said desired service level comprises an indicated or desired experience level, desired certification level, and desired licensing level; determine one or more job entries matching a given worker user's worker user information; generate, upon request of a given worker user, a map of job entries matching the given worker user's worker user information, wherein said matched job entries have a job site location within a predetermined distance of the given worker user's current location, skills matching the desired services, and tools matching the requested worker user provided tools associated with the given worker user; receive a worker user selection of one or more of the matched job entries; confirm that the desired work was performed; calculate compensation for the hired worker user; disburse compensation to the hired worker user; and update the hired worker user's experience information.
The above limitations are reciting a method of organizing human activities in the form of hiring. The claimed steps are essentially walking through the process of helping a user hire a worker. The above noted steps that serve to define the abstract idea are considered to fall into the category of being a method of organizing human activities per the 2019 PEG, in that they recite fundamental economic practices of commercial interactions in the form of hiring.
For claim 18, the additional elements are a server; electronic devices; hiring user device; worker user device.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of computing devices that are merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a generically recited computers to perform steps 
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computer to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
For claim 19, The method of claim 18 further comprising the steps of: send a verification device to each worker user; and generate a prompt at the hiring user device requesting the worker user provide the verification device is further recitation of the same abstract idea of claim 18. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claim 20, further comprising the steps of: provide training, certification, or licensure to the hired worker user; and update the hired worker user's training, certification, or licensure information is a further embellishment of the same abstract idea that was found in claim 1. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomar (US 20190279279 A1) in view of Cox et al. (US 20150302414 A1).
Regarding claim 1:
Tomar discloses:
A system for hiring persons to perform services on a temporary basis comprising: a server configured to host an application placed in electronic communication with a number of electronic devices by way of a network, wherein at least one of the number of electronic devices is associated with a hiring user ("the hiring user device") and at least one other of the number of electronic devices is associated with a worker user ("the worker user device") {See at least paragraph [0015] providing a module resident on a server and accessible by a plurality of service providers via service provider computing devices and a plurality of customers via customer computing devices; accessing the module by the service providers, each inputting information concerning one or more services offered by the service providers; accessing the module by a customer and requesting a particular service offered by the service providers}; 
a processor located at the server; a payment module in electronic connection with the server {See at least paragraph [0044] Once the service is completed, an invoice may be generated via step 38 by the module 12, based on the rate information, the time spent on the service (if an hourly or time-
an electronic storage device located at the server and comprising executable software instructions, which when executed by the processor, configure the server to: register a number of worker users based on worker user information received at respective ones of the worker user devices {See at least paragraph [0030] Starting with the service provider side 14, one or more service providers may opt to join the system 10 to offer his or her services through the system 10 to one or more customers. Upon registration via step 18 by the service provider using his or her computing device 11, he or she may enter particular information concerning his account, including, for example, identification information, a password, and other like general information concerning himself or herself, and/or his or her business. In addition, particular information useful for the present invention include location information of his or her business, or of his or her smartphone or tablet computer, may be entered}; 
register a number of hiring users based on hiring user information received at respective ones of the hiring user devices {See at least paragraph [0035] customers may opt to register to the module 12 via one or more customer computing devices 13 so that the customers can obtain immediate information concerning local service providers, their particular services and/or skills, their billing rates, and their availability. Upon using the system 10, the customers may register themselves with the module 12 and enter basic information, such as identity information, passwords and other like information to set up an account}; 
generate a first prompt requesting the hiring user to enter the desired services for each job entry, wherein said services desired are selected from a predetermined list of potential services desired descriptions {See at least paragraph [0015] To this end, in an embodiment of the present invention, a method of offering services by a service provider and obtaining services by a customer of a service provider is provided. The method comprises the steps of: providing a module resident on a server and accessible by a plurality of service providers via service provider computing devices and a plurality of customers via customer computing devices; accessing the module by the service providers, each inputting information concerning one or more services offered by the service providers; accessing the module by a customer and requesting a particular service offered by the service providers; displaying a map on the customer's computing device showing location information of one or more service providers offering the service selected by the customer, wherein each service provider offering the particular service requested by the customer is displayed on the map via an icon};
receive, from the given worker user device, a worker user acceptance of at least one of the matching job entries {See at least paragraph [0041] The service provider may then accept the hire via step 32; [0043] Upon acceptance of a service request by a service provider, the module 12 may provide the location information of the customer and any other pertinent information concerning the customer and his or her location}; 
confirm that the desired services were performed at the hiring user device {See at least paragraph [0043] Upon acceptance of a service request by a service provider, the module 12 may provide the location information of the customer and any other pertinent information concerning the customer and his or her location. Upon traveling to the location to perform the service, the service provider may select to “start service” via step 34, which may be communicated to the customer for confirmation thereof via step 36 so that the customer and the service provider are aligned about when service started. The customer may confirm the start of service by clicking a “Confirm” button that may appear on his or her computing device screen. Once finished, the service provider may elect to “end service” via step 34, which may be confirmed by the customer via step 36. If there are disagreements ; 
calculate compensation for each of the hired worker user {See at least paragraph [0044] Once the service is completed, an invoice may be generated via step 38 by the module 12, based on the rate information, the time spent on the service (if an hourly or time-based rate is charged), including materials purchased, or promotions/discounts given}; and 
disburse compensation to each of the hired worker user by way of the payment module {See at least paragraph [0044] Once the invoice is generated to the service provider's satisfaction and the service provider approves the invoice by clicking on an “Approve” button on the service provider's computing device 11, the invoice may be sent to the customer via the module 12, whereupon the customer may automatically pay the invoice via payment information stored on the module 12 via step 40 or via any other means apparent to one of ordinary skill in the art}.
Tomar does not disclose generate a second prompt with a predetermined list of tools likely required for the given services desired and requesting the hiring user to select the tools required, for each tool desired, indicate whether the tool required will be provided by the hiring user or provided by the worker user, creating job entries based upon information gathered in response to the first and second prompts, generate, upon request of a given worker user, a visual display of job entries matching the worker user's worker user information for display on the worker user device associated with the given worker user.
Cox discloses generate a second prompt with a predetermined list of tools likely required for the given services desired and requesting the hiring user to select the tools required {See at least paragraph [0081] After applying the necessary parts criteria, the contractor locator/dispatch server 40 proceeds to 608 and applies the necessary tools criteria. Similar to the necessary parts criteria, the contractor locator/dispatch server 40 may determine a list of tools necessary to perform the service request based 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Tomar with a service request that specifies the tools based on the services needed so that the proper tools are available for the specific job being performed.
Cox discloses for each tool desired, indicate whether the tool required will be provided by the hiring user or provided by the worker user {See at least paragraph [0081] The contractor locator/dispatch server 40 may then include only those contractors in the subgroup of contractors that either have the necessary tools currently with them, or have access to the necessary tools by making a stop at a retail shop, at a contractor base, or at a location of another contractor. If a particular contractor does not have access to the necessary tools, the contractor may be excluded from the subgroup of contractors for consideration to perform the service request; [0088] With reference to FIG. 7, an example screenshot of a customer device 12 displaying particular contractors is shown. The example screenshot may be displayed on the customer device 12 after all selection criteria have been applied. From the display shown in FIG. 7, a customer may select a particular contractor to handle a particular service request; [0090] The contractor information display 702 displays corresponding contractor information for the contractors. For example, the contractor information display 702 includes a table with columns indicating: “Contractor Name,” “Phone Number,” “Company,” “Certifications/Specialties,” “Rating,” “Parts?,” “Tools?,” “Availability,” Est. Arrival Time,” and “Est. Completion Time.” While the contractor information display 702 shows “ . . . ” in each data entry field, it is understood that in practice these fields would be filled in with appropriate information. The “Tools?” field indicates whether the particular contractor has the necessary tools available for the service request. The examiner considers the a hiring user selection of tools required}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
 the claimed invention to provide Tomar with allowing a user to request specific tools as well as indicate if the contractor will be providing the tools so that the proper tools for the service will be available for use while the service is being completed.
Cox discloses creating job entries based upon information gathered in response to the first and second prompts {See at least paragraph [0081] After applying the necessary parts criteria, the contractor locator/dispatch server 40 proceeds to 608 and applies the necessary tools criteria. Similar to the necessary parts criteria, the contractor locator/dispatch server 40 may determine a list of tools necessary to perform the service request based on information received with the service request. For example, the service request may specify necessary tools. Alternatively, the service request may include enough information about the equipment for the contractor locator/dispatch server 40 to determine the list of necessary tools. The contractor locator/dispatch server 40 may then include only those contractors in the subgroup of contractors that either have the necessary tools currently with them, or have access to the necessary tools by making a stop at a retail shop, at a contractor base, or at a location of another contractor. If a particular contractor does not have access to the necessary tools, the contractor may be excluded from the subgroup of contractors for consideration to perform the service request.}; and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Tomar with the ability to exclude workers from jobs that they don’t have tools for since the job may not be able to be performed without the required tools. 
Cox discloses generate, upon request of a given worker user, a visual display of job entries matching the worker user's worker user information for display on the worker user device associated with the given worker user {Cox is directed a contractor scheduling service, see paragraph [0102] With reference to FIG. 12, a screenshot of a field contractor device 14 showing a list of outstanding service requests or alerts is shown. The screenshot includes a graphical map display 110 that displays a map of a geographic area, along with indicators for individual customers corresponding to the outstanding service requests or alerts. The screenshot also includes a service request/alert information display 112 that includes information corresponding to the service requests and alerts. In the graphical map display 110, indicators are shown for three customers, namely Customer A 118, Customer B 116, and Customer C 114}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
 the claimed invention to provide Tomar with the ability to generate a visual display of jobs available for the worker seeking a job to choose within a predetermined distance from the worker so that they can easily see where the jobs are located in reference to their current location. This visual representation of where the jobs are located based on the workers location can assist the worker in selecting a job most convenient for them to get to. 
Regarding claim 2:
Tomar in view of Cox discloses the system of claim 1. Tomar further discloses wherein: said worker user information comprises skills and payment information {See at least paragraph [0031] the service provider may enter particular information concerning his account, including, for example information concerning one or more categories of services that the service provider may offer to customers. In addition, in some categories specialties or “skills” may be selected or entered by the service provider to more specifically designate his or her skills and offerings; [0033] Further information may be entered by the service providers, including rates for providing the service, whether flat fee or hourly rate, bank account information for accepting payments, and promotions/discounts that the service provider may wish to offer to customers for selecting them};
said hiring user information comprises company or individual information, payment information, and a hiring user photo {See at least paragraph [0035] Upon using the system 10, the customers may register themselves with the module 12 and enter basic information, such as identity information, passwords and other like information to set up an account; [0036] Moreover, information concerning a payment method may also be requested and entered by the customer into the system 10, which may store the payment information with sufficient safeguards. For example, information on credit cards, PayPal, Apple Pay, or other like payment methods may be specified and automatically entered when a customer pays an invoice}; 
each job entry comprises one or more services desired, geographic job site information {See at least paragraph [0015] accessing the module by a customer and requesting a particular service offered by the service providers; displaying a map on the customer's computing device showing location information of one or more service providers offering the service selected by the customer},
the matching job entries are determined by retrieving only job entries whose job information includes services desired which match the worker user's skills {See at least paragraph [0061] Notably, if a user selects a sub-service category (for example, dishwasher repair) and the system does not offer the sub-service category at the point in time of use, the user will be advised that the sub-service category is not available at that time and redirected to select an alternative (sub-) service category or redirected to start the process over. Further, if the user selects multiple service categories, which service categories require varying skill levels (for example, a licensed plumber's skill level for installing a faucet or a licensed electrician's skill level for installing an chandelier), it is contemplated that the system will prompt the user with several options, as follows. It is contemplated that a given service provider or handyman may have both electric and plumbing skill levels appropriate for a service category. In this regard, the system will prompt the user to make a selection between (1) scheduling a single service 
Tomar does not disclose said worker user information comprises a worker user photo, training, experience, licensing, and certification information, and tools information, each job entry comprises tools required or provided information, and service level information, the matching job entries are further determined by retrieving only worker users whose tools information matches the job entry's tools to be provided by the worker user, the matching job entries are further determined by retrieving only worker users whose training, experience, licensing, and certification information matches the service level information.
Cox  discloses wherein said worker user information comprises a worker user photo, training, experience, licensing, and certification information, and tools information {See at least paragraph [0056] The contractor database 46 may store data indicating any special training, any HVAC certifications, any technical specialties, or any brand or manufacturer specializations associated with the particular contractor; [0088] With reference to FIG. 7, an example screenshot of a customer device 12 displaying particular contractors is shown. The example screenshot may be displayed on the customer device 12 after all selection criteria have been applied. From the display shown in FIG. 7, a customer may select a particular contractor to handle a particular service request; [0090] The contractor information display 702 displays corresponding contractor information for the contractors. For example, the contractor information display 702 includes a table with columns indicating: “Contractor Name,” “Phone Number,” “Company,” “Certifications/Specialties,” “Rating,” “Parts?,” “Tools?,” “Availability,” Est. Arrival Time,” and “Est. Completion Time.” The “Certifications/Specialties” field corresponds to any specialized HVAC certifications, technical specialties, or manufacturer or brand specialties; [0120] Additionally, the contractor locator/dispatch system 10 may provide “tiers” of training or certification levels along with different levels of repair or maintenance tasks associated with each level or tier of training or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
 the claimed invention to provide Tomar with the user information as taught by Cox so that the hiring user can not only identify the contractor but also know specific information related to their skillset and experience. 
Cox discloses each job entry comprises tools required or provided information, and service level information {See at least paragraph [0056] The contractor database 46 may store data indicating any special training, any HVAC certifications, any technical specialties, or any brand or manufacturer specializations associated with the particular contractor; [0081] After applying the necessary parts criteria, the contractor locator/dispatch server 40 proceeds to 608 and applies the necessary tools criteria. Similar to the necessary parts criteria, the contractor locator/dispatch server 40 may determine a list of tools necessary to perform the service request based on information received with the service request. For example, the service request may specify necessary tools. Alternatively, the service request may include enough information about the equipment for the contractor locator/dispatch server 40 to determine the list of necessary tools. The contractor locator/dispatch server 40 may then include only those contractors in the subgroup of contractors that either have the necessary tools currently with them, or have access to the necessary tools by making a stop at a retail shop, at a contractor base, or at a location of another contractor; [0088] With reference to FIG. 7, an example screenshot of a customer device 12 displaying particular contractors is shown. The example screenshot may be displayed on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Tomar with a jobs that specify the tools required and service level needed so that the proper tools are available for the specific job being performed. 
Cox discloses the matching job entries are further determined by retrieving only worker users whose tools information matches the job entry's tools to be provided by the worker user {See at least paragraph [0081] After applying the necessary parts criteria, the contractor locator/dispatch server 40 proceeds to 608 and applies the necessary tools criteria. Similar to the necessary parts criteria, the contractor locator/dispatch server 40 may determine a list of tools necessary to perform the service request based on information received with the service request. For example, the service request may specify necessary tools. Alternatively, the service request may include enough information about the equipment for the contractor locator/dispatch server 40 to determine the list of necessary tools. The contractor locator/dispatch server 40 may then include only those contractors in the subgroup of contractors that either have the necessary tools currently with them, or have access to the necessary tools by making a stop at a retail shop, at a contractor base, or at a location of another contractor. If a particular contractor does not have access to the necessary tools, the contractor may be excluded from the subgroup of contractors for consideration to perform the service request.}; and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Tomar with the ability to exclude workers from jobs that they don’t have tools for since the job may not be able to be performed without the required tools. 
Cox discloses the matching job entries are further determined by retrieving only worker users whose training, experience, licensing, and certification information matches the service level information {See at least paragraph [0084] After applying the proximity/routing criteria, the contractor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
 the claimed invention to provide Tomar with the ability to only use certain contractors as taught by Cox so that only the contractors that are qualified to do the job are hired. 
Regarding claim 3:
Tomar in view of Cox discloses the system of claim 2. Tomar further discloses wherein: the matching job entries are displayed in a list, wherein each job entry on said list comprises a title, a compensation rate, and an accept tool {See at least figure 1 and paragraph [0033] Further information may be entered by the service providers, including rates for providing the service, whether flat fee or hourly rate, bank account information for accepting payments, and promotions/discounts that the service provider may wish to offer to customers for selecting them. Of course, any other information may be entered by a service provider as necessary to communicate effectively his or her services and/or skill sets to potential customers, and the present invention should not be limited as described herein; [0041] The customer may wish to hire the service provider, if available, by sending a “service request” via step 30 to the service provider when the customer clicks on the icon, for example. When a request for hire is selected by the customer, contact information, such as a phone number, or a real-time chat box may be opened on the customer's computing device that may offer real-time chat with the service provider so that the customer can relay information concerning the project to the service provider, to ask questions, or for any other purpose. The service provider may then accept the hire via step 32}.
Regarding claim 4:
Tomar in view of Cox discloses the system of claim 2. Tomar further discloses wherein: the matching job entries are displayed on map of the area nearby a given worker user's current location; and each matching job entry is displayed on the map corresponding to the job entry's geographic job site information {See at least paragraph [0015] To this end, in an embodiment of the present invention, a method of offering services by a service provider and obtaining services by a customer of a service provider is provided. The method comprises the steps of: providing a module resident on a server and accessible by a plurality of service providers via service provider computing devices and a plurality of customers via customer computing devices; accessing the module by the service providers, each inputting information concerning one or more services offered by the service providers; accessing the module by a customer and requesting a particular service offered by the service providers; displaying a map on the customer's computing device showing location information of one or more service providers offering the service selected by the customer, wherein each service provider offering the particular service requested by the customer is displayed on the map via an icon, wherein each icon is coded based on whether the service provider is available to accept a service request or is unavailable to accept a service request; and selecting one of the service providers by selecting one of the icons on the map and sending a request for service to the computing device of the selected service provider}; [0038] Once the particular service need is identified and selected by the customer, the customer may be presented with a map 24 showing all of the service providers in a defined area around the location of the customer 26 or another location entered by the customer. Preferably, by default, the customer's location as determined by the module 12 may be used (called “My Location”), or the customer may have the ability to put any other location information, which may be useful if a customer is attempting to find a service provider at a location different that the location registered. For example, once the service needs are identified, the map 24 may appear on the customer's computing device 13 showing all of the service 
Regarding claim 5:
Tomar in view of Cox discloses the system of claim 2. Tomar further discloses further comprising: additional software instructions, which when executed, configure the processor to generate a prompt requesting the hiring user to enter the compensation information, wherein said compensation information is entered by indicating the number of service hours desired and a compensation rate or a flat rate to complete the desired service {See at least paragraph [0040] The customer may elect to obtain further information concerning each service provider before deciding to hire, such as ratings information, rate information, whether flat fee or hourly, promotions/discounts offered, or any other information that may be desired by a customer and stored about the service provider. The customer may obtain such further information by selecting the service provider's icon 28. Further information about the service provider may be presented to the customer, such as by opening a window with the information thereon}.
Regarding claim 9:
Tomar in view of Cox discloses the system of claim 1. Tomar further discloses further comprising: additional software instructions, which when executed, configure the processor to provide a direct messaging system between the worker user device associated with a matched worker user who selects a given job entry and the hiring user device associated with the given job entry {See at least paragraph [0041] The customer may wish to hire the service provider, if available, by sending a “service request” via step 30 to the service provider when the customer clicks on the icon, for example. When a request for hire is selected by the customer, contact information, such as a phone number, or a real-time chat box may be opened on the customer's computing device that may offer real-time chat with the service provider so that the customer can relay information concerning the project to the service provider, to ask questions, or for any other purpose. The service provider may then accept the hire via step 32}.
Regarding claim 14:
Tomar in view of Cox discloses the system of claim 1. Tomar further discloses further comprising: additional software instructions, which when executed, configure the processor to generate a prompt requesting a review of the hired worker user upon conformation that the desired services were performed.  {See at least paragraph [0046] both service providers and customers may also be provided with options to rate each other, respectively. For example, a customer may be presented with the option to rate the service provider, but the service provider may also be presented with the ability to rate the customer. Therefore, if a customer is particularly difficult to work with, then a service provider may offer that assessment of the customer, which may be available to others. Therefore, while a customer can use ratings of service providers to decide to hire a service provider, a service provider may also use ratings of customers to decide whether to accept a service request from a customer}.
Regarding claim 16:
Tomar discloses:
A system for hiring persons to perform services on a temporary basis comprising: a server configured to host an application placed in electronic communication with a number of electronic devices by way of a network, wherein at least one of the number of electronic devices is associated with a hiring user ("the hiring user device") and at least one other of the number of electronic devices is associated with a worker user ("the worker user device") {See at least paragraph [0015] providing a module resident on a server and accessible by a plurality of service providers via service provider computing devices and a plurality of customers via customer computing devices; accessing the module by the service providers, each inputting information concerning one or more services offered by the service providers; accessing the module by a customer and requesting a particular service offered by the service providers};
a processor located at the server; a payment module in electronic connection with the server {See at least paragraph [0044] Once the service is completed, an invoice may be generated via step 38 by the module 12, based on the rate information, the time spent on the service (if an hourly or time-based rate is charged), including materials purchased, or promotions/discounts given. Once the invoice is generated to the service provider's satisfaction and the service provider approves the invoice by clicking on an “Approve” button on the service provider's computing device 11, the invoice may be sent to the customer via the module 12, whereupon the customer may automatically pay the invoice via payment information stored on the module 12}; 
an electronic storage device located at the server and comprising executable software instructions, which when executed by the processor, configure the server to: register a number of worker users based on worker user information received at respective ones of the worker user devices {See at least paragraph [0030] Starting with the service provider side 14, one or more service providers may opt to join the system 10 to offer his or her services through the system 10 to one or more customers. Upon registration via step 18 by the service provider using his or her computing device 11, he or she may enter particular information concerning his account, including, for example, identification information, a password, and other like general information concerning himself or herself, and/or his or her business. In addition, particular information useful for the present invention include location information of his or her business, or of his or her smartphone or tablet computer, may be entered}; 
register a number of hiring users based on hiring user information received at respective ones of the hiring user devices {See at least paragraph [0035] customers may opt to register to the module 12 via one or more customer computing devices 13 so that the customers can obtain immediate information concerning local service providers, their particular services and/or skills, their billing rates, and their availability. Upon using the system 10, the customers may register themselves with the module 12 and enter basic information, such as identity information, passwords and other like information to set up an account};
 generate a first prompt the hiring user devices requesting a hiring user selection of one or more desired services from a predetermined list of potentially desirable services, wherein said selection is accomplished by way of an auto-populated field {See at least paragraph [0037] Once a customer registers his or her information into the module 12, the customer may be presented with an inquiry concerning the desired service needed by a service provider, via step 22. Specifically, the customer may be presented with a list of services offered by one or more service providers, as stored in the module 12. Specifically, the list of services offered to the customers may include social services, such as free social services, moving services, handyman services, private tutoring services, chef/cook services, clothes ironing services, party/event planning/decorating services, lawn and garden care services, snow removal services, and any other services offered. Moreover, if particular skills are needed, such as “electrical,” “plumbing,” “carpentry,” or any other skill, these may also be selected by the customer}; 
generate a second prompt at the hiring user devices requesting a hiring user indication of where the services are to be performed, wherein options for said service location comprise the hiring user's current location or another address {See at least paragraph [0038] Once the particular service need is identified and selected by the customer, the customer may be presented with a map 24 showing all of the service providers in a defined area around the location of the customer 26 or another location entered by the customer. Preferably, by default, the customer's location as determined by the module 
generate a third prompt at the hiring user devices requesting a hiring user selection of compensation rate for the desired services, wherein said options for said compensation rate comprise a desired number of hours and an hourly rate or a flat rate {See at least paragraph [0040] The customer may elect to obtain further information concerning each service provider before deciding to hire, such as ratings information, rate information, whether flat fee or hourly, promotions/discounts offered, or any other information that may be desired by a customer and stored about the service provider. The customer may obtain such further information by selecting the service provider's icon 28. Further information about the service provider may be presented to the customer, such as by opening a window with the information thereon}; 
receive, from the given worker user device, a worker user acceptance of at least one of the matching job entries {See at least paragraph [0041] The service provider may then accept the hire via step 3}; 
confirm that the desired services were performed at the hiring user device {See at least paragraph [0043] Once finished, the service provider may elect to “end service” via step 34, which may be confirmed by the customer via step 36}; 
calculate compensation for each of the hired worker user {See at least paragraph [0044] Once the service is completed, an invoice may be generated via step 38 by the module 12, based on the rate information, the time spent on the service (if an hourly or time-based rate is charged), including materials purchased, or promotions/discounts given}; 
disburse compensation to each of the hired worker user by way of the payment module; and 
generate a sixth prompt at the hiring user devices requesting a hiring user review of the hired worker user {See at least paragraph [0046] Both service providers and customers may also be provided with options to rate each other, respectively. For example, a customer may be presented with the option to rate the service provider, but the service provider may also be presented with the ability to rate the customer}.
Tomar does not disclose but Cox discloses:
generate a fourth prompt at the hiring user devices providing a predetermined list of tools required, wherein said predetermined list of tools are determined based upon the hiring user selection of desired services {See at least paragraph [0081] After applying the necessary parts criteria, the contractor locator/dispatch server 40 proceeds to 608 and applies the necessary tools criteria. Similar to the necessary parts criteria, the contractor locator/dispatch server 40 may determine a list of tools necessary to perform the service request based on information received with the service request. For example, the service request may specify necessary tools. Alternatively, the service request may include enough information about the equipment for the contractor locator/dispatch server 40 to determine the list of necessary tools}, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of

Tomar does not disclose but Cox discloses:
wherein the fourth prompt requests a hiring user selection of tools required as well as an indication of whether each selected tool is to be provided by the hiring user or by the worker user {See at least paragraph [0081] The contractor locator/dispatch server 40 may then include only those contractors in the subgroup of contractors that either have the necessary tools currently with them, or have access to the necessary tools by making a stop at a retail shop, at a contractor base, or at a location of another contractor. If a particular contractor does not have access to the necessary tools, the contractor may be excluded from the subgroup of contractors for consideration to perform the service request; [0088] With reference to FIG. 7, an example screenshot of a customer device 12 displaying particular contractors is shown. The example screenshot may be displayed on the customer device 12 after all selection criteria have been applied. From the display shown in FIG. 7, a customer may select a particular contractor to handle a particular service request; [0090] The contractor information display 702 displays corresponding contractor information for the contractors. For example, the contractor information display 702 includes a table with columns indicating: “Contractor Name,” “Phone Number,” “Company,” “Certifications/Specialties,” “Rating,” “Parts?,” “Tools?,” “Availability,” Est. Arrival Time,” and “Est. Completion Time.” While the contractor information display 702 shows “ . . . ” in each data entry field, it is understood that in practice these fields would be filled in with appropriate information. The “Tools?” field indicates whether the particular contractor has the necessary tools available for the service request. The examiner considers the customer selecting a contractor from a list of contractors which include the corresponding the tools field as shown in Fig. 7 as equivalent to a hiring user selection of tools required}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of

Tomar does not disclose but Cox discloses:
generate a fifth prompt at the hiring user devices requesting a hiring user selection of a desired service level, wherein said desired service level comprises a hiring user selection of desired experience level, desired certification level, and desired licensing level {See at least paragraph [0056] The contractor database 46 may store data indicating any special training, any HVAC certifications, any technical specialties, or any brand or manufacturer specializations associated with the particular contractor; [0088] With reference to FIG. 7, an example screenshot of a customer device 12 displaying particular contractors is shown. The example screenshot may be displayed on the customer device 12 after all selection criteria have been applied. From the display shown in FIG. 7, a customer may select a particular contractor to handle a particular service request; [0090] The contractor information display 702 displays corresponding contractor information for the contractors. For example, the contractor information display 702 includes a table with columns indicating: “Contractor Name,” “Phone Number,” “Company,” “Certifications/Specialties,” “Rating,” “Parts?,” “Tools?,” “Availability,” Est. Arrival Time,” and “Est. Completion Time.” The “Certifications/Specialties” field corresponds to any specialized HVAC certifications, technical specialties, or manufacturer or brand specialties; [0120] Additionally, the contractor locator/dispatch system 10 may provide “tiers” of training or certification levels along with different levels of repair or maintenance tasks associated with each level or tier of training or certification}; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
 the claimed invention to provide Tomar with the ability to enable a consumer to view and select a contractor based on their training and certifications so that the service is performed by a contractor 
Tomar does not disclose but Cox discloses:
creating a number of job entries based upon the information gathered in response to the first, second third, fourth, and fifth prompts {See at least paragraph [0102] With reference to FIG. 12, a screenshot of a field contractor device 14 showing a list of outstanding service requests or alerts is shown; [0103] The contractor information display 702 includes a table with columns indicating: “Customer Name,” “Phone Number,” “Address,” “Summary,” “Time,” “System Type,” “Expected Replacement Parts,” “Expected Service Needed,” “Assigned Contractor,” and “More Data.” The “Customer Name,” “Phone Number,” and “Address” fields correspond to the name, phone number, and address of the customer for the associated service request or alert}; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
 the claimed invention to provide combine the teachings of Tomar with the detailed service requests as taught by Cox, so that each service request has a sufficient amount of information for the job will be available to the contractors.
Tomar does not disclose but Cox discloses:
generate, upon request of a given worker user, a map of job entries matching the worker user's worker user information and within a predetermined distance of the given worker user's current location for display on the worker user device associated with the given worker user {Cox is directed a contractor scheduling service, see paragraph [0102] With reference to FIG. 12, a screenshot of a field contractor device 14 showing a list of outstanding service requests or alerts is shown. The screenshot includes a graphical map display 110 that displays a map of a geographic area, along with indicators for individual customers corresponding to the outstanding service requests or alerts. The screenshot also includes a service request/alert information display 112 that includes information corresponding to the service 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
 the claimed invention to provide Tomar with the ability to generate a map of jobs available for the worker seeking a job to choose within a predetermined distance from the worker so that they can easily see where the jobs are located in reference to their current location. This visual representation of where the jobs are located based on the workers location can assist the worker in selecting a job most convenient for them to get to. 
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomar (US 20190279279 A1) in view of Cox et al. (US 20150302414 A1) further in view of Hoyer et al. (US 10440014 B1).
Regarding claim 6:
Tomar in view of Cox discloses the system of claim 1. Tomar in view of Cox does not disclose but Hoyer discloses further comprising: additional software instructions, which when executed, configure the processor to generate a verification device for the worker user upon receipt of the worker user information, generate a verification prompt at the hiring user device for entry of the verification device, and confirm the identity of the worker user by way of the verification device {See at least col. 16 line 4-37 Yet another example illustrates a consumer using a mobile phone (or similar device) to validate authenticity of a license presented by a contractor, taxi driver, real estate agent or other licensed professional and to verify insurance details of the licensed professional. Initially, the licensee opens a professional license app on a license holder device, which may be a mobile phone, a tablet, or similar. The license app displays an image corresponding to a license to practice, including information such as a license number, name, professional services that the license holder is licensed to practice, expiry date and a photo of the licensee. The licensee then touches the image on the license holder device, which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
 the claimed invention to provide Tomar in view of Cox with the ability to have the hiring user verify the identity of the worker so that fraud can be prevented.  Verifying the license of worker that is tied to their identity can also ensure that they are licensed to do the work they claim they are able to do.
Regarding claim 7:
Tomar in view of Cox further in view of Hoyer discloses the system of claim 6. Hoyer further discloses wherein: the verification device is an electronic code which is configured to be recognized by the app, and the verification device is sent to the worker user's device. {See at least col. 16 line 4-37 Yet another example illustrates a consumer using a mobile phone (or similar device) to validate authenticity of a license presented by a contractor, taxi driver, real estate agent or other licensed professional and to verify insurance details of the licensed professional. Initially, the licensee opens a professional license app on a license holder device, which may be a mobile phone, a tablet, or similar. The license app displays an image corresponding to a license to practice, including information such as a license number, name, professional services that the license holder is licensed to practice, expiry date and a photo of the licensee. The licensee then touches the image on the license holder device, which responds by generating and displaying a 2-D barcode, into which is encoded an issuer of the license, the license number, a type of license (e.g., electrical, plumping, etc.), a signed URL that identifies a trusted 
Regarding claim 8:
Tomar in view of Cox further in view of Hoyer discloses the system of claim 6. Hoyer further discloses wherein: the verification device is a physical card comprising verification information configured to be recognized by the app. col. 16 line 4-37 Yet another example illustrates a consumer using a mobile phone (or similar device) to validate authenticity of a license presented by a contractor, taxi driver, real estate agent or other licensed professional and to verify insurance details of the licensed professional. Initially, the licensee opens a professional license app on a license holder device, which may be a mobile phone, a tablet, or similar. The license app displays an image corresponding to a license to practice, including information such as a license number, name, professional services that the license holder is licensed to practice, expiry date and a photo of the licensee. The licensee then touches the image on the license holder device, which responds by generating and displaying a 2-D barcode, into which is encoded an issuer of the license, the license number, a type of license (e.g., electrical, plumping, etc.), a signed URL that identifies a trusted verification service and an authentication cryptogram. The consumer opens a license verification app on a verifying device (the mobile phone, or similar, of the consumer) and uses the license verification app to take a photo of the 2-D barcode .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomar (US 20190279279 A1) in view of Cox et al. (US 20150302414 A1) further in view of Anderson et al. (US 10963848 B1).
Regarding claim 10:
Tomar in view of Cox discloses the system of claim 9. Tomar in view of Cox does not disclose but Anderson discloses further comprising: a pricing submodule configured to issue a bid to each matched worker user and receive bids from each of said worker users and automatically select the lowest bid {See at least Col. 15 lines 45-63 Once step 135 has matched the service request to one or more service providers (and optionally received a selection of one or more preferred service providers), step 140 solicits bids from one or more of the service providers matched or selected in step 135. In an embodiment, step 140 may automatically notify the selected potential service provider about the service request, provide them with the opportunity to ask questions to clarify the nature of the service request, and/or submit a bid to perform the requested service. Embodiments of step 140 use notifications including information such as a description of the service requested, time and date the service should be performed, images of the job site or work required as provided by the consumer, willingness to pay as provided by the consumer, and other information. Embodiments of step 150 may send notifications of a service match to potential service providers via a variety of mechanisms, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
 the claimed invention to provide Tomar in view of Cox with the ability to automatically select the lowest bid so that hiring user can get the least expensive service provider.  
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomar (US 20190279279 A1) in view of Cox et al. (US 20150302414 A1) further in view of White et al. (US 20130339168 A1).
Regarding claim 11:
Tomar in view of Cox discloses the system of claim 9. Tomar in view of Cox does not disclose but White discloses further comprising: a series of electronic fobs, wherein each of said electronic fobs are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of

Regarding claim 12:
Tomar in view of Cox further in view of White discloses the system of claim 11. White further discloses wherein: said electronic fobs further comprise images of corroborating documentation for each respective worker user's skills, training, experience, licensing, and certification information {See at least paragraph [0084] In the case of Providers, their Profiles may describe details such as their qualifications and specializations, their education and training, their credentials and licenses, their professional memberships and associations, their career histories, their work philosophies, languages they may speak, as well as more prosaic information such as a business address, telephone number and email address}.
Regarding claim 13:
Tomar in view of Cox further in view of White discloses the system of claim 11. Tomar  discloses wherein: the visual display of job entries is automatically generated upon connection of the electronic fob to a given worker user device {see at least paragraph [0086] once the service appointment is made by selecting a handyman or service provider from the service provider grouping, choosing a calendar day and an appointment time, the information may be confirmed back the user upon the user-based data output means (e.g. a view screen adjacent the site of user-based data input means). This type of confirmation has been depicted in FIG. No. 33. Further confirmations, however, may also be sent to the individual service provider upon the provider-based data output means (e.g. a view screen adjacent the site of provider-based data input means) or similarly, to the handyman headquarters or home office from which the individual service provider operates}.
15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomar (US 20190279279 A1) in view of Cox et al. (US 20150302414 A1) further in view of Bergman (US 20170109661 A1).
Regarding claim 15:
Tomar in view of Cox discloses the system of claim 1. Tomar in view of Cox does not disclose but Bergman discloses further comprising: additional software instructions, which when executed, configure the processor to generate a prompt requesting the hiring user enter a tip amount; and a pricing submodule comprising a database of customary pricing for each of the predetermined list of potential services, wherein the compensation is calculated by taking the customary pricing for the service the worker user is hired to complete, subtracting a predetermined facilitator fee, and adding the tip amount selected by the hiring user {See at least paragraph  [0050] FIG. 4 is a method for generating webpage's for related services according to one embodiment. The method commences with the reservation server 12 receiving a user request for an activity (120). Thereafter, the method includes the reservation server providing scheduling options and processing user selections (122). For example, providing these scheduling options may be in the form of a graphical user interface, a webpage that is generated for the user, or data that is transmitted to the user access device for display on the user device terminal or screen. Thereafter, the method includes, based on the requested activity, generating a webpage with a list of closely related, loosely related, and indirectly related activities for user selection (124). Thereafter, the method includes, based on receiving requested activity from the user, generating a webpage or data with a list of related logistic items (126). Thereafter, the method includes the optional step of capturing and processing licensing and permitting information (128). Thereafter the method includes capturing and scheduling user selections (130) and performing payment processing for all user selections (132). Performing payment processing includes adding tips, gratuities, service charges, up charges, etc. as specified by internal logic within the reservation server}.

 the claimed invention to provide Tomar in view of Cox with the ability to tip service providers and pay them the appropriate amount so they can be properly compensated for their work.  

Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomar (US 20190279279 A1) in view of Cox et al. (US 20150302414 A1) further in view of Branagh et al. (US 20170270456 A1).
Regarding claim 17:
Tomar in view of Cox discloses the system of claim 16. Cox further discloses confirmation that the job was completed {See at least paragraph [0055] Once the particular contractor completes a repair or maintenance task, the contractor may notify the contractor locator/dispatch server 40 of the completion}.
Tomar in view of Cox does not disclose but Branagh discloses further comprising: additional software instructions, which when executed, configure the processor to update the hired worker user's experience level upon confirmation that the job was completed {See at least paragraph [0026] Upon completion of the new job, the employee skills database is updated to reflect the additional experience acquired by the employee}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
 the claimed invention to provide Tomar in view of Cox with the ability to update the experience level of an employee upon completion of job so that there can be clear record of how much experience a certain employee has. An employee that has more experience doing a particular type of job may have a higher level of mastery because of this experience compared with other employees. A hiring user may prefer a hiring a worker or employee with more experience.  
Regarding claim 18:
Tomar discloses:
A method for hiring persons to perform services on a temporary basis comprising: provide a server configured to host an application; placing a number of electronic devices in communication with the sever by way of a network, wherein at least one of the number of electronic devices is associated with a hiring user ("the hiring user device") and at least one other of the number of electronic devices is associated with a worker user ("the worker user device") {See at least paragraph [0015] providing a module resident on a server and accessible by a plurality of service providers via service provider computing devices and a plurality of customers via customer computing devices; accessing the module by the service providers, each inputting information concerning one or more services offered by the service providers; accessing the module by a customer and requesting a particular service offered by the service providers};
generating, at each hiring user device, a first prompt requesting hiring user information, wherein said hiring user information comprises company or individual information and payment information {See at least paragraph [0035] Upon using the system 10, the customers may register themselves with the module 12 and enter basic information, such as identity information, passwords and other like information to set up an account. More pertinent to the present invention, information concerning their location may be provided; [0036] a payment method may also be requested and entered by the customer into the system 10, which may store the payment information with sufficient safeguards. For example, information on credit cards, PayPal, Apple Pay, or other like payment methods may be specified and automatically entered when a customer pays an invoice, as described below}; 
generate a second prompt at the hiring user devices requesting a hiring user selection of one or more desired services from a predetermined list of potentially desirable services {See at least paragraph 0037] Once a customer registers his or her information into the module 12, the customer may be presented with an inquiry concerning the desired service needed by a service provider, via step 22. Specifically, the customer may be presented with a list of services offered by one or more service 
generate a third prompt at the hiring user devices requesting a job site location {See at least paragraph [0038] Once the particular service need is identified and selected by the customer, the customer may be presented with a map 24 showing all of the service providers in a defined area around the location of the customer 26 or another location entered by the customer};
generate a fourth prompt at the hiring user devices requesting a hiring user selection of compensation rate for the desired services {See at least paragraph [0040] The customer may elect to obtain further information concerning each service provider before deciding to hire, such as ratings information, rate information, whether flat fee or hourly, promotions/discounts offered, or any other information that may be desired by a customer and stored about the service provider. The customer may obtain such further information by selecting the service provider's icon 28}; 
confirm that the desired work was performed at the hiring user device; calculate compensation for the hired worker user {See at least paragraph [0043] Upon acceptance of a service request by a service provider, the module 12 may provide the location information of the customer and any other pertinent information concerning the customer and his or her location. Upon traveling to the location to perform the service, the service provider may select to “start service” via step 34, which may be communicated to the customer for confirmation thereof via step 36 so that the customer and the service provider are aligned about when service started. The customer may confirm the start of service by clicking a “Confirm” button that may appear on his or her computing device screen. Once finished, 
disburse compensation to the hired worker user module {See at least paragraph [0044] Once the invoice is generated to the service provider's satisfaction and the service provider approves the invoice by clicking on an “Approve” button on the service provider's computing device 11, the invoice may be sent to the customer via the module 12, whereupon the customer may automatically pay the invoice via payment information stored on the module 12 via step 40 or via any other means apparent to one of ordinary skill in the art}; and 
generating, at each worker user device, a first prompt requesting worker user information, wherein said new worker information comprises skills, payment information {See at least paragraph [0031] the service provider may enter particular information concerning his account, including, for example information concerning one or more categories of services that the service provider may offer to customers. In addition, in some categories specialties or “skills” may be selected or entered by the service provider to more specifically designate his or her skills and offerings; [0033] Further information may be entered by the service providers, including rates for providing the service, whether flat fee or hourly rate, bank account information for accepting payments, and promotions/discounts that the service provider may wish to offer to customers for selecting them; [0033] Further information may be entered by the service providers, including rates for providing the service, whether flat fee or hourly rate, bank account information for accepting payments, and promotions/discounts that the service provider may wish to offer to customers for selecting them. };
Tomar discloses generating, at each worker user device, a first prompt requesting worker user information {See at least paragraph [0030] Upon registration via step 18 by the service provider using his 
Tomar does not disclose wherein said new worker information comprises training, experience, licensing, and certification information, and tools information.
Cox discloses worker user information, wherein said new worker information comprises training, experience, licensing, and certification information, and tools information {See at least paragraph [0056] Further, the contractor database 46 may store data indicating an inventory of any tools associated with the particular contractor including, for example, tools carried by the contractor or located in a vehicle of the contractor. The contractor database 46 may store data indicating any special training, any HVAC certifications, any technical specialties, or any brand or manufacturer specializations associated with the particular contractor; [0088] With reference to FIG. 7, an example screenshot of a customer device 12 displaying particular contractors is shown. The example screenshot may be displayed on the customer device 12 after all selection criteria have been applied. From the display shown in FIG. 7, a customer may select a particular contractor to handle a particular service request; [0090] The contractor information display 702 displays corresponding contractor information for the contractors. For example, the contractor information display 702 includes a table with columns indicating: “Contractor Name,” “Phone Number,” “Company,” “Certifications/Specialties,” “Rating,” “Parts?,” “Tools?,” “Availability,” Est. Arrival Time,” and “Est. Completion Time.” The “Certifications/Specialties” field corresponds to any specialized HVAC certifications, technical specialties, or manufacturer or brand specialties; [0120] Additionally, the contractor locator/dispatch system 10 may provide “tiers” of training or certification 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
 the claimed invention to provide Tomar with the ability of each worker to enter their training, experience, licensing, and certification information, and tools information so that the system will have an accurate record of the jobs that can be performed by the worker. Using a worker without the proper credentials and skills can be problematic and could even lead to damage to the product being serviced. 
Tomar does not disclose but Cox discloses:
generate a fifth prompt at the hiring user devices providing a predetermined list of tools required that are associated with the hiring user selection of desired services {See at least paragraph [0081] After applying the necessary parts criteria, the contractor locator/dispatch server 40 proceeds to 608 and applies the necessary tools criteria. Similar to the necessary parts criteria, the contractor locator/dispatch server 40 may determine a list of tools necessary to perform the service request based on information received with the service request. For example, the service request may specify necessary tools. Alternatively, the service request may include enough information about the equipment for the contractor locator/dispatch server 40 to determine the list of necessary tools}, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
 the claimed invention to provide Tomar with a service request that specifies the tools based on the services needed so that the proper tools are available for the specific job being performed. 
Tomar does not disclose but Cox discloses:
wherein the fourth prompt requests a hiring user selection of tools required as well as an indication of whether such tools are to be provided by the hiring user or by the worker user {See at least paragraph [0081] The contractor locator/dispatch server 40 may then include only those contractors in the subgroup of contractors that either have the necessary tools currently with them, or have access to a hiring user selection of tools required}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
 the claimed invention to provide Tomar with allowing a user to request specific tools as well as indicate if the contractor will be providing the tools so that the proper tools for the service will be available for use while the service is being completed.
Tomar does not disclose but Cox discloses:
generate a sixth prompt at the hiring user devices requesting a hiring user selection of a desired service level, wherein said desired service level comprises an indicated or desired experience level, desired certification level, and desired licensing level {See at least paragraph [0056] The contractor  
It would have been obvious to one of ordinary skill in the art before the effective filing date of
 the claimed invention to provide Tomar with the ability to enable a consumer to view and select a contractor based on their training and certifications so that the service is performed by a contractor with the proper skillset and certifications. Using a contractor without the proper credentials can be problematic for a customer and could even lead to damage to the product being serviced. 
Tomar does not disclose but Cox discloses:
determine, at the sever, one or more job entries matching a given worker user's worker user information {See at least paragraph [0070] Additionally, the service request may indicate whether the customer requires or requests the contractor to have any particular HVAC certifications, technical specialties, manufacturer brand specialties, or a particular feedback rating; [0102] With reference to ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of
 the claimed invention to provide Tomar for service provider to view job entries that meet their skillset so that the service provider will be matched with a job they are qualified to do.  
Tomar discloses receive, from the worker user device, a worker user selection of one or more of the matched job entries {See at least paragraph [0041] The service provider may then accept the hire via step 32; [0043] Upon acceptance of a service request by a service provider, the module 12 may provide the location information of the customer and any other pertinent information concerning the customer and his or her location};
Tomar does not disclose but Cox discloses:
generate, upon request of a given worker user, a map of job entries matching the given worker user's worker user information, wherein said matched job entries have a job site location within a predetermined distance of the given worker user's current location, skills matching the desired services, and tools matching the requested worker user provided tools for display on the worker user device associated with the given worker user {Cox is directed a contractor scheduling service, see paragraph [0102] With reference to FIG. 12, a screenshot of a field contractor device 14 showing a list of outstanding service requests or alerts is shown. The screenshot includes a graphical map display 110 that displays a map of a geographic area, along with indicators for individual customers corresponding 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
 the claimed invention to provide Tomar with the ability to generate a map of jobs available for the worker seeking a job to choose within a predetermined distance from the worker so that they can easily see where the jobs are located in reference to their current location before accepting a job. This visual representation of where the jobs are located based on the workers location can assist the worker in selecting a job most convenient for them to get to. 
Tomar in view of Cox does not disclose but Branagh discloses:
update the hired worker user's experience information {See at least paragraph [0026] Upon completion of the new job, the employee skills database is updated to reflect the additional experience acquired by the employee}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Tomar in view of Cox with the ability to update the experience level of an employee upon completion of job so that there can be clear record of how much experience a certain employee has. An employee that has more experience doing a particular type of job may have a higher level of mastery because of this experience compared with other employees. A hiring user may prefer a hiring a worker or employee with more experience.  
Regarding claim 19:
Tomar in view of Cox further in view of Branagh discloses the system of claim 18. Tomar further discloses further comprising the steps of: send a verification device to each worker user; and generate a prompt at the hiring user device requesting the worker user provide the verification device {See at least .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomar (US 20190279279 A1) in view of Cox et al. (US 20150302414 A1) further in view of Branagh et al. (US 20170270456 A1) further in view of Faulkner (US 20180174250 A1).
Regarding claim 20:
Tomar in view of Cox further in view of Branagh discloses the system of claim 18. Tomar in view of Cox further in view of Branagh does not disclose but Faulkner discloses further comprising the steps of: provide training, certification, or licensure to the hired worker user; and update the hired worker user's training, certification, or licensure information {See at least paragraph [0010] The operations further include causing a fifth GUI for starting an online training session associated with one of the determined certifications or licenses to be generated on a terminal associated with a worker, and causing a sixth GUI of the online training session to be generated upon start of the online training session. In some embodiments, the operations further include updating a status of the one of the determined certifications or licenses included in the worker profile as being possessed, upon completion of the online training session. [0074] In some embodiments, the worker compliance management engine 306 is configured to update status of worker's required or recommended certifications/licenses 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
 the claimed invention to provide Tomar in view of Cox further in view of Branagh with the ability train a worker so that they can qualify for more types of jobs with the new skills they acquire.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ahmed (US 20180330308 A1) – discloses a system and method for requesting service providers in real time.
Theus et al. (US 20180240055 A1) – discloses the provision of on-demand property maintenance services.
Catino et al. (US 20160335694 A1) – discloses a labor marketplace exchange computing system and method.
Karabetsos (US 20060195365 A1) – discloses method for scheduling services commonly performed or provided by handymen. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.J.H./               Examiner, Art Unit 3687                                                                                                                                                                                         /DENNIS W RUHL/Primary Examiner, Art Unit 3687